             IN THE UNITED STATES DISTRICT COURT
                EASTERN DISTRICT OF ARKANSAS
                     JONESBORO DIVISION

QUINTON HOSKINS                                              PLAINTIFF

v.                        No. 3:19-cv-315-DPM

WEEVER, Detective, Osceola Police
Department and CATHERINE DEAN,
Prosecuting Attorney, Osceola                           DEFENDANTS

                                ORDER
     1. Hoskins hasn't paid the filing and administrative fees or filed
an application to proceed in forma pauperis. He must do one or the other
by 13 December 2019. If he doesn't, then the Court will dismiss this
case without prejudice. LOCAL RULE 5.5(c)(2).
     2. The Court directs the Clerk to mail Hoskins an application to
proceed in forma pauperis. If the Court grants Hoskins permission to
proceed in forma pauperis, then he will have to pay the $350 filing fee in
monthly installments taken from his prisoner account. 28 U.S.C.
§ 1915(b).

     So Ordered.

                                  D .P. Marshall Jr.
                                  United States District Judge
